Prospectus Supplement to Prospectus Dated January 11, 2010 Royal Bank of Canada US$ Senior Global Medium-Term Notes, Series D Terms of Sale Royal Bank of Canada may from time to time offer and sell notes with various terms, including the following: · stated maturity of 9 months or longer, except that indexed notes may have maturities of less than nine months · fixed or floating interest rate, zero-coupon or issued with original issue discount; a floating interest rate may be based on: · commercial paper rate · U.S. prime rate · LIBOR · EURIBOR · Treasury rate · CMT rate · CD rate · CMS rate · federal funds rate · ranked as senior indebtedness of Royal Bank of Canada · amount of principal and/or interest may be determined by reference to an index or formula · book-entry form only through The Depository Trust Company · redemption at the option of Royal Bank of Canada or the option of the holder · interest on notes paid monthly, quarterly, semi-annually or annually · unless otherwise set forth in the applicable pricing supplement, minimum denominations of $1,000 and integral multiples of $1,000 in excess thereof (except that non-U.S. investors may be subject to higher minimums) · denominated in a currency other than U.S. dollars or in a composite currency · settlement in immediately available funds The final terms of each note will be included in a pricing supplement.If we sell all of the notes through agents and in the form of fixed or floating rate notes, we expect to receive between $8,000,000,000 and $7,920,000,000 of the proceeds from the sale of the notes, after paying the agents’ commissions of between $0 and $80,000,000.If we sell all of the notes through agents and in the form of indexed or other structured notes, we expect to receive between $7,920,000,000 and $7,600,000,000of the proceeds from the sale of such notes, after paying the agents’ commission of between $80,000,000and $400,000,000.See “Supplemental Plan of
